Citation Nr: 0524518	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  05-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for the purpose of entitlement to payment of 
Department of Veterans Affairs (VA) improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1946.  He died in September 1978, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
decision by the Chicago VA Regional Office (RO), which denied 
the appellant's application for VA death pension benefits on 
the ground that her countable income exceeds income 
limitations for the purpose of entitlement to payment of such 
benefits.  In August 2005, the Board granted the appellant's 
motion to advance her appeal on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In July 2005, the appellant testified before the undersigned 
at a hearing at the RO (Travel Board hearing).  
Unfortunately, the tape of the hearing was either inaudible 
or destroyed, and thus a transcription could not be made.  In 
an August 2005 letter from the Board, the appellant was 
notified that a transcription of July 2005 hearing could not 
be made, and she was offered the opportunity to appear for 
another hearing.  In September 2005 the appellant responded 
that she wished to attend another Travel Board hearing.  Due 
process considerations mandate that the hearing be 
rescheduled.  38 C.F.R. § 20.717.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if she so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide her and her 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence/argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




